Title: Fragment in his writing re book for Lawrenceville Lyceum (filed with 17827), 25 March 1836
From: 
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        
                        Front
                        
                        March 27 1836.Forwarded for the Lawrville Lyceum at the request in its name, of a Book from my library, and as a token of
                            the respect I feel for an Institute patronizing  youthful talent
                        
                        
                        
                        
                            
                                J. M.
                            
                        
                    Backto the youth of a free country < >, on a subject particularly adap< >